DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: item (b) is missing from the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2009/0148645 A1) in view of Ishiwata et al. (US 2013/02888000 A1) and in further view of Burmeister et al. (US 20200325362 A1) and Kanno et al. (US 2017/0043566 A1), and in light of the evidence provided by Kanner et al. (US 7070051 B2).

Regarding claims 1-10, Nishiyama teaches a double-sided pressure-sensitive adhesive (PSA) tape or sheet (1) comprising a support (1a) having a first PSA layer (1b) on a surface and a second PSA layer (1c) on the opposite surface (two adhesive agent layers on both surfaces), and a release liner (1d) on the outer surface of PSA layer (1b) (para 0025-0028 and figure 1), wherein the thickness of the laminate PSA layer (1c)/support (1a)/PSA layer (1b) of 0.003-0.03 mm (i.e. 3-30 m) (para 0038), which overlaps that presently claimed, and wherein the support is formed from, inter alia, polypropylene (para 0046) and has a thickness of 0.002-0.004 mm (i.e. 2-4 m, current claim 3) (para 0049).  
The Examiner notes that the thickness of laminate PSA layer (1c)/support (1a)/PSA layer (1b) and support (1a) provides a ratio Dp/Ds that overlaps that presently claimed (current claims 1-2), towards a PSA tape that can be stably produced in the longitudinal and roll-wound form and easily rewound with excellent workability (para 0038).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the support (1a) and laminate PSA layer (1c)/support (1a)/PSA layer (1b) of Nishiyama with the present claimed thicknesses and thickness ratio towards said laminate demonstrating the properties to be stably produced in the longitudinal and roll-wound form and easily rewound with excellent workability as in the present invention.
Nishiyama also teaches that the PSA layers are acrylic PSA layers comprising an acrylic polymer and a crosslinker (crosslinking agent (B), current claim 9), which said acrylic polymer comprising a combination of butyl acrylate (noncrosslinkable (meth)acrylic ester unit (a1), current claim 6) and methyl acrylate, and a copolymerizable monomer such as, inter alia, acrylic acid (crosslinkable acrylic monomer unit (a) having a crosslinkable functional group, crosslinkable acrylic copolymer (A), current claim 7) (para 0052-0052).

Nishiyama is silent to the PSA layer (1c)/support (1a)/PSA layer (1b) laminate having a density of 0.90 to 1.10 g/cm3 (current claim 1) or 0.90 to 1.07 g/cm3 (current claim 2), wherein polypropylene support (1a) is a biaxially oriented polypropylene film having a density of 0.90 to 0.94 g/cm3 (current claim 4) and contains 80-100% by mass of isotactic homopolypropylene having a mesopentad fraction of 90-99.5% (current claim 5); and wherein the acrylic PSA polymers comprise the disclosed butyl acrylate, methyl acrylate and acrylic acid in the presently claimed proportions (current claim 8), and the disclosed crosslinker is at least one selected from N,N,N’,N’-tetraglycidyl-m-xylenediamine and 1,3-bis(N,N-diglycidylaminomethyl)cyclohexane (current claim 10).

The Applicant is respectfully reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

In addition, Ishiwata discloses a biaxially-oriented, isotactic, polypropylene homopolymer having mesopentad fraction of 94-98% (para 0031-0032) towards a balance of mechanical heat resistance and stretchability (para 0034) such as the polypropylene resin (E) acquired from Prime Polymer Co., Ltd., which is identical to the source of the presently disclosed polypropylene employed as the presently claimed homopolypropylene (density of 0.90 to 0.94 g/m3) (para 0147).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the polypropylene films of Ishiwata comprising the presently claimed homopolypropylene, and in the presently claimed proportions, for the support (1a) towards a doubled-sided PSA sheet or tape demonstrating a balance of mechanical heat resistance and stretchability based on the requirements of the prior art’s intended application as in the present invention.

Further, Burmeister teaches PSA compositions of polyacrylates that are crosslinkable with epoxy groups and thus comprises comonomers crosslinkable with epoxy groups (0072-0073), which said polyacrylates comprise components (i), (ii) and (iii) that are chosen to provide the polyacrylate with a glass transition temperature (Tg) of not more than 15 °C.  Burmeister continues to teach that monomer (i) is, inter alia, n-butyl acrylate in an amount of 45 to 95 % by weight, which overlaps that presently claimed; monomer (ii) is, inter alia, acrylic acid in an amount of 1 to 15 % by weight, which overlaps that presently claimed; and monomer (iii) is, inter alia, methyl acrylate in an amount of 0 to 40 % by weight, which overlaps that presently claimed (para 0080-0086).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
The Examiner respectfully notes that it is established in the art that the Tg of a polymer is proportional to the Tg of the monomers comprising said polymer, and the proportions of said monomers (para 0097-0104); and that the Tg is selected based on the balance of tack, peel and cohesion as evidenced by Kanner (see column 8, line 58 to column 9, line 8 therein).
Burmeister also teaches that the epoxy-based crosslinkers for crosslinking acrylic acid glycidylamines (para 0166) such as those disclosed in Kanno (para 0119), which are identical to those presently claimed. 
Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the n-butyl acrylate, acrylic acid and  methyl acrylate in amounts identical to that presently claimed, and to further employ the presently claimed crosslinking agent(s) to crosslinking the acrylic acid functionality, towards a doubled-sided PSA sheet or tape demonstrating a balance of tack, peel and cohesion based on the requirements of the prior art’s intended application as in the present invention

Given that the Nishiyama/Ishiwata/Burmeister/Kanno combination teach the presently claimed double-sided adhesive tape formed from the presently claimed support and adhesive agent layers, wherein each of said support and adhesive agent layers are formed from compounds identical to that presently claimed, and in proportions identical to that presently claimed, it is reasonable for one skilled in the art to conclude that the doubled-sided PSA sheet or tape of the prior art would demonstrate the presently claimed density (0.90 to 1.10 g/m3, or 0.90 to 1.07 g/m3)

Regarding claims 11-12, as noted above, Nishiyama teaches the double-sided pressure-sensitive adhesive (PSA) tape or sheet (1) comprising the PSA layer (1c)/support (1a)/PSA layer (1b) laminate having the release liner (1d) (i.e. a separator on at least one side) on the outer surface of PSA layer (1b) (laminated tape or sheet), and that the other surface of the release liner (1d) (the surface not in contact with PSA layer (1b)) is brought into contact with the outer surface of the of the PSA layer (1c) (current claim 12) (para 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/21/2022